162 F.3d 1173
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Corey Anthony JACK, Petitioner--Appellant,v.STATE of Oklahoma, Respondent--Appellee.
No. 98-6102.
United States Court of Appeals, Tenth Circuit.
Oct. 9, 1998.

Before ANDERSON, MCKAY, and LUCERO, Circuit Judges.
ORDER AND JUDGMENT*
STEPHEN H. ANDERSON , Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a); 10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Corey Anthony Jack seeks a certificate of appealability under 28 U.S.C. § 2253, as well as leave to appeal in forma pauperis, in order to challenge the district court's dismissal of his habeas petition filed pursuant to 28 U.S.C. § 2254.


3
We have reviewed Mr. Jack's brief and other pleadings, the district court's order, and the entire record on appeal.  For substantially the same reasons set forth by the district court in its orders dated February 17, 1998, and June 17, 1998, we conclude that Mr. Jack has not made a substantial showing of the denial of a constitutional right as required by 28 U.S.C. § 2253(c)(2).  Accordingly, we GRANT the motion to proceed without prepayment of costs, DENY Mr. Jack's request for a certificate of appealability, and DISMISS the appeal.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3